UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A þ QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015  TRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 333-182071 AIM EXPLORATION INC. (Name of Small Business Issuer in its charter) Nevada 67-0682135 (state or other jurisdiction of incorporation or organization) (I.R.S. Employer I.D. No.) 701 North Green Valley Parkway, Suite 200 Henderson, Nevada (Address of principal executive offices) (Zip Code) (844) 246-7378 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was require to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No þ APPLICABLE ONLY TO CORPORATE ISSUERS As of December 15, 2015, the registrant had 89,100,000 shares of common stock outstanding and 100,000 of preferred stock outstanding. Explanatory Note Subsequent to the issuance of the Company's Form 10-Q for the quarterly period ended May 30, 2015, the Company’s new auditor identified errors in the financial statements for the nine months ended May 30, 2015. As a result, the accompanying condensed consolidated financial statements included in this amendment No. 1 to this Form 10-Q, the Company has restated its condensed consolidated financial statements and amended the notes submitted herewith to correct these errors. The Company has not modified or updated disclosures presented in this Form 10-Q, except to reflect the effects of the restatement. Accordingly, this Amendment No. 1 to the Form 10-Q for the quarterly period ended May 30, 2015 does not reflect events occurring after the original filing date of the Form 10-Q on July 20, 2015 and does not modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Information not affected by the restatement is unchanged and reflects the disclosures made at the time of the original filing of the Form 10-Q. References to the "Form 10-Q/A" herein shall refer to the Form 10-Q as amended by this Amendment No. 1 to the Form 10-Q. AIM EXPLORATION INC. TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statements of Operations 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item2. Management Discussion & Analysis of Financial Condition and Results of Operations 12 Item3. Quantitative and Qualitative Disclosures About Market Risk 14 Item4. Controls and Procedures 14 PART II - OTHER INFORMATION Item1. Legal Proceedings 15 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3. Defaults Upon Senior Securities 22 Item4. Mine Safety Disclosures 22 Item5. Other information 22 Item6. Exhibits 22 PART I – FINANCIAL INFORMATION AIM EXPLORATION INC. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS May 31, 2015 (Unaudited) Condensed Consolidated Balance Sheets of May 31, 2015 (Unaudited) and August 31, 2014 Condensed Consolidated Statements of Operations for the 3 and 9 months ended May 31, 2015 & 2014 (Unaudited) Condensed Consolidated Statements of Cash Flows for the 9 months ended May 31, 2015 & 2014 (Unaudited) Notes to the Condensed Consolidated Financial Statements (Unaudited) AIM EXPLORATION INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) ASSETS May 31, August 31, CURRENT ASSETS Cash $ $ Loans receivable - Deposits Total Current Assets Mineral property investment TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDER'S EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Loans payable – related party Convertible note – related party - Convertible note, net of unamortized discount - Derivative liability - Total Current Liabilities Provisions - TOTAL LIABILITIES STOCKHOLDERS' EQUITY (DEFICIT) Capital Stock Authorized 250,000,000 shares of common stock, $0.001 par value Issued and outstanding 89,100,000 shares (83,750,000 shares outstanding as at August 31, 2014) 1,000,000 shares of preferred stock, $0.001 par value Issued and outstanding 100,000 shares (Nil as at August 31, 2014) - Additional paid in capital Accumulated deficit ) ) TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 4 AIM EXPLORATION INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) 9 months ended May 31, 2015 9 months ended May 31, 2014 3 months ended May 31, 2015 3 months ended May 31, 2014 REVENUE Total Revenue $
